Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2. 	The formal drawings filed on 10/28/2019 have been approved by the examiner.

Specification
3. 	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “ HYBRID CORE SUBSTRATE FOR HIGH SPEED SIGNALING ”.

Claim Objections
4. 	Claim 9 is objected to because of the following informalities:  Claim 9 should depend on claim 8 and not claim 1 since there is no mention of “ the bridge ” in claim 1.  Appropriate correction is required.
5. 	Claim 25 is objected to because of the following informalities:  Claim 25 should depend on claim 24 and not claim 21 since there is no mention of “ the bridge ” in claim 21.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7. 	Claims 1-4, 6, 7, 10, 21, and 23 are rejected under 35 U.S.C. 102b as being clearly anticipated by Adachi et al. (US 2012/0247818).
 	With respect to Claim 1, Adachi teaches a core substrate 30 (i.e. the center portion of the substrate) between a first alternate core substrate and a second alternate core substrate.  The first alternate core substrate includes a plurality of conductive layers 25A, 25B and a plurality of vias 38A, 38B.  A dielectric layer 50A, 50B surrounds the core substrate and the first and second alternate substrates.  The dielectric layer 50A, 50B is over and under the core substrate and the first and second alternate substrates 30.  A first conductive layer 52 on a top surface of the dielectric layer 50A, 50B.  A second conductive layer 34A on top surfaces of the core substrate and the first and second alternate substrates.  A third conductive layer 34B on bottom surfaces of the core substrate and the first and second alternate substrates.  The plurality of conductive layers 25A, 25B are coupled to the plurality of vias 38A, 38Bwithin the first alternate core substrate, and wherein the plurality of conductive layers and vias couple the second layer to the third layer (see Figs.2A-2E, 3A-3D, 4A-4C, 5A, 5B, 6, and 7).
 	With respect to Claim 2, Adachi teaches wherein the core substrate has a thickness that is substantially equal to a thickness of the first and second alternate core substrates (see Figs.2A-2E, 3A-3D, 4A-4C, 5A, 5B, 6, and 7).
 	With respect to Claim 3, Adachi teaches wherein the plurality of conductive layers and vias vertically extend from the bottom surface of the first alternate core substrate to the top surface of the first alternate core substrate (see Figs.2A-2E, 3A-3D, 4A-4C, 5A, 5B, 6, and 7).
 	With respect to Claim 4, Adachi teaches wherein the core substrate has gaps between the first and second alternate core substrates (see Figs. 2A – 2C).
 	With respect to Claim 7, Adachi teaches wherein the first and second alternate core substrates are a stacked via laminate core substrate, a multi-laminate core substrate, a flip-chip ball-grid array (BGA) substrate, a flip-chip chip-scale package (CSP) substrate, a ceramic core substrate, or a glass core substrate (see Figs. 6 and 7).
 	With respect to Claim 10, Adachi teaches wherein the core substrate is conductively coupled to the first alternate core substrate or the second alternate core substrate via the solder balls attached to chip 7 (see Figs. 6 and 7).
 	With respect to Claim 11, Adachi teaches patterning an opening 28 through an alternate core substrate to form a first alternate core substrate and a second alternate core substrate.  Disposing a core substrate into the opening and between the first alternate core substrate and the second alternate core substrate, wherein the first alternate core substrate includes a plurality of conductive layers 25A, 25B and a plurality of vias 38A, 38B.  The plurality of conductive layers are coupled to the plurality of vias within the first alternate core substrate.  Disposing a second conductive layer on top surfaces of the core substrate and the first and second alternate substrates.  Disposing a third conductive layer on bottom surfaces of the core substrate and the first and second alternate substrates, wherein the plurality of conductive layers and vias couple the second layer to the third layer.  Disposing a dielectric layer 50A, 50B over and around the core substrate and the first and second alternate substrates, wherein the dielectric layer is over and under the core substrate and the first and second alternate substrates.  Disposing a first conductive layer 58A on a top surface of the dielectric layer.  Disposing a fourth conductive layer 58B on a bottom surface of the dielectric layer.  Disposing a first resist layer 70A over the first conductive layer and the top surface of the dielectric layer.  Disposing a second resist layer 70B under the fourth conductive layer and the bottom surface of the dielectric layer (see Figs.2A-2E, 3A-3D, 4A-4C, 5A, 5B, 6, and 7).
 	With respect to Claim 23, Adachi teaches the core substrate includes a plurality of PTH vias, wherein the PTH vias couple the second conductive layer to the third conductive layer, wherein the first and second alternate core substrates are a stacked via laminate core substrate, a multi-laminate core substrate, a flip-chip BGA substrate, a flip-chip CSP substrate, a ceramic core substrate, or a glass core substrate (see Figs. 6 and 7).



25. | The method of claim 21, wherein the bridge may be an EMIB, and wherein the core substrate is conductively coupled to the first alternate core substrate or the second alternate core substrate.

Allowable Subject Matter
8.	Claims 11-20 are allowed.
9. 	Claims 5, 6, 8, 9, 22, 24, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination the gaps are filled with the dielectric layer or plugs and wherein the plugs include one or more organic polymer materials in claim 5.
 	The core substrate includes a plurality of plated-through hole (PTH) vias, and wherein the PTH vias couple the second conductive layer to the third conductive layer in claim 6.
 	A fourth conductive layer on a bottom surface of the dielectric layer.  A first resist layer over the first conductive layer and the top surface of the dielectric layer.  A second resist layer under the fourth conductive layer and the bottom surface of the dielectric layer.  A bridge in the dielectric layer wherein the bridge is positioned near the top surface of the dielectric layer.  A plurality of dies over the first resist layer and the bridge, wherein the bridge couples the plurality of dies to each other.  One or more of the plurality of dies are directly coupled to the first conductive layer in claim 8.
 	A bridge in the first package substrate.  The plurality of conductive layers are coupled to the plurality of vias within the first alternate core substrate, wherein the plurality of conductive layers and vias couple the second layer to the third layer.  The first alternate core substrate of the first package substrate conductively couples the plurality of dies to the second package substrate in claim 11.
 	The core substrate has a thickness that is substantially equal to a thickness of the first and second alternate core substrates.  The core substrate has gaps between the first and second alternate core substrates, wherein the gaps are filled with the dielectric layer or plugs.  The plugs include one or more organic polymer materials, and wherein the plurality of conductive layers and vias vertically extend from the bottom surface of the first alternate core substrate to the top surface of the first alternate core substrate in claim 22.
 	Disposing a bridge in the dielectric layer, wherein the bridge is positioned near the top surface of the dielectric layer.  Disposing a plurality of dies over the first resist layer and the bridge, wherein the bridge couples the plurality of dies to each other.  One or more of the plurality of dies are directly coupled to the first conductive layer in claim 24.
	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.




Conclusion
10. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see hittp://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov. 




AC/December 13, 2022 					/Alonzo Chambliss/ 										Primary Examiner, Art Unit 2897